*118Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jack Leo Burdette appeals the. district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint for failure to state a claim pursuant to 28 U.S.C. § 1915A(b)(l) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Burdette v. Buford, No. 1:14-cv-01778-JCC-MSN (E.D.Va. Mar. 31, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.